t c memo united_states tax_court john purciello petitioner v commissioner of internal revenue respondent docket no filed date stanley alan epstein and jeffrey m wyble for petitioner lydia a branche and wendy dawn gardner for respondent memorandum opinion jacobs judge pursuant to sec_7430 petitioner filed a petition in this court for review of respondent’s internal_revenue_service or irs denial of his claim for administrative costs see rule most of the relevant facts have been stipulated see rule and are so found the issue for decision is whether petitioner is entitled to recover administrative costs incurred in his attempt to have the irs abate its assessment of the sec_6672 penalty for failure to pay over employment payroll_taxes that should have been collected in trust for the united_states trust fund recovery penalties for the quarters ended date and date two quarters involved see sec_7501 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in new jersey when he filed his petition background petitioner is a licensed engineer who has worked for several businesses including j a purciello construction purciello marquis construction marquis and fmj associates fmj petitioner was an officer of purciello and marquis petitioner was not an officer of fmj his duties for that company were exclusively sales related purciello marquis and fmj failed to pay over tax we also have relied on certain facts set forth in district judge dennis m cavanaugh’s opinion in purciello v united_states no 11-cv-4181 dmc mf d n j date see infra note reported on form sec_941 employers quarterly federal tax_return to the united_states for each of the two quarters involved on date petitioner and his wife frances purciello filed an amended income_tax return for on which they claimed a refund of dollar_figure the irs did not refund the claimed amount presumably pursuant to the authority granted to it by sec_6402 instead the irs determined that petitioner was a responsible_person for fmj and was liable under sec_6672 for trust fund recovery penalties on date the irs assessed dollar_figure in trust fund recovery penalties for the quarter ending date and dollar_figure in trust fund recovery penalties for the quarter ending date assessments petitioner was unaware of these assessments or the setoff the record offers no indication that the irs contacted petitioner to determine whether he was a responsible_person see sec_6672 any irs employee completed form_4180 report of interview with individual relative to trust fund recovery penalty or personal liability for excise_taxes or the irs issued either a letter do or a form_2751 proposed assessment of trust fund recovery penalty before the assessment_date notifying petitioner that he would be subject_to an assessment under sec_6672 for trust fund recovery penalties see sec_6672 on date the irs filed a notice_of_federal_tax_lien against petitioner’s property with respect to the assessments seeking to determine the status of the claimed refund petitioner attempted to contact the irs on numerous occasions both in writing and via telephone between date and date eventually petitioner learned of the assessments and the setoff on date petitioner’s then counsel filed a freedom_of_information_act_request for copies of the irs’ records regarding the assessments on date the irs disclosure_officer informed petitioner’s counsel that a search of the irs’ files had failed to find any records relating to the trust fund recovery penalties giving rise to the assessments continuing to seek information from the irs on date petitioner spoke with revenue_officer lynne van savage revenue_officer van savage attempted to acquire the files relating to the trust fund recovery penalties but was unable to find them revenue_officer van savage then contacted advisor susan kwiatkowski asking her whether it was the irs’ policy to abate trust fund respondent was unable to find a copy or find any record of petitioner’s trust fund recovery penalty case file recovery penalty assessments where no files can be found ms kwiatkowski replied that as a policy matter the irs did not automatically abate trust fund recovery penalty assessments in such circumstances she recommended that petitioner file a form_843 claim_for_refund and request for abatement along with supporting documents on date revenue_officer van savage sent petitioner a letter advising him to complete a form_843 for each of the quarters involved and to send the completed forms and supporting documents to her for filing which petitioner did on date the irs sent petitioner two letters ie 30-day letters see infra p disallowing his refund claims the letters stated that the burden was on petitioner to establish that he was not a responsible_person and that the failure by the irs disclosure_office to locate any record and or file of a tfrp assessment against you does not state mean or acknowledge that you were not a responsible_person the letters stated that if petitioner disagreed he could request a conference with the irs appeals_office within days of the date of the letters on date petitioner filed an appeal of the irs’s disallowance of his refund claims the case was ultimately assigned to settlement officer desa lazar on date in preparation for an appeals_conference petitioner’s attorney provided settlement officer lazar with additional evidence supporting petitioner’s contention that he was not an officer shareholder or director of fmj and therefore was not a responsible_person on date settlement officer lazar met with petitioner’s attorney and informed him that she intended to deny petitioner’s appeal after the appeals_conference settlement officer lazar’s consideration of petitioner’s request was delayed in part because of her diversion to other matters and in part because of the irs’ inability to find the files relating to the trust fund recovery penalties after a followup telephone call with petitioner’s attorney on date settlement officer lazar noted in her case activity record file that there are hazards involved in this case because the tp petitioner’s file cannot be located and additional information provided by tp shows little in the way of evidence that the tp is responsible or willful on date one day short of a year after the appeals_conference settlement officer lazar noted in the case activity record file that she had reconsidered all and decided to allow abatement of tfrp we cannot find file there is no evidence that this tp signed any checkes sic on date settlement officer lazar noted in the case activity record file recommendation to abate the two periods the taxpayer filed a claim for initially my decision was not to allow claim however after review of all evidence and considering the missing tfrp file the facts show the tp does not meet the elements of responsibility and willfulness on date irs appeals_office issued an appeals closing letter granting both of petitioner’s claims for the abatement of the trust fund recovery penalty assessments on date petitioner’s attorney sent settlement officer lazar a request for dollar_figure in administrative costs incurred in connection with petitioner’s appeal pursuant to sec_7430 on date the irs denied this request on the grounds that petitioner was not the prevailing_party since the irs had established that its position was substantially justified as although the irs ultimately granted petitioner’s request for an abatement of the trust fund recovery penalty assessment the irs refused to refund any money due petitioner on the ground that he had failed to make an administrative refund claim while the period of limitations was open petitioner sued for a refund in the u s district_court for the district of new jersey the district_court granted petitioner’s motion for summary_judgment finding that he had made an informal claim_for_refund before the expiration of the period of limitations additionally the district_court found that the irs was estopped from arguing that petitioner was not entitled to a refund because the irs had already accepted the merits of petitioner’s position purciello v united_states no 11-cv-4181 dmc mf d n j date the district_court also granted petitioner’s motion for litigation costs determining that the irs’s position ie denying petitioner a refund on the basis of the bar of the statute_of_limitations was not substantially justified purciello v united_states no 11-cv-4181 dmc mf wl d n j date order granting motion for attorney’s fees of the date the costs were incurred and petitioner unreasonably prolonged that part of the proceeding that applied to the costs incurred discussion sec_7430 permits a taxpayer to recover reasonable_administrative_costs incurred in an administrative_proceeding in connection with the determination collection_or_refund_of_any_tax interest or penalty sec_7430 defines reasonable_administrative_costs to be any administrative fee or similar charges imposed by the irs as well as certain expenses costs and fees incurred on or after the earliest of the following the date on which the taxpayer receives from the irs appeals_office a notice of decision the date of the notice_of_deficiency or the date on which the irs mails a first letter of proposed deficiency giving the taxpayer a right to protest the proposed deficiency to the irs appeals_office commonly referred to as a 30-day_letter an award of administrative costs may be made where the taxpayer is the prevailing_party the taxpayer did not unreasonably protract the for purposes of sec_7430 a notice of decision is the final written document mailed or delivered to the taxpayer that is signed by an individual in the office of appeals who has been delegated the authority to settle the dispute on behalf of the commissioner and states or indicates that the notice is the final_determination of the entire case sec_301_7430-3 proced admin regs see 125_tc_7 administrative proceedings the amount of costs requested is reasonable and all administrative remedies available to the taxpayer have been exhausted sec_7430 b c vines v commissioner tcmemo_2006_258 these requirements are conjunctive the failure to satisfy any one of them will preclude an award of costs see 88_tc_492 petitioner has the burden of establishing that he satisfied each requirement of sec_7430 see rule e see also 60_f3d_1020 3d cir rev’g tcmemo_1994_ to be a prevailing_party a taxpayer must substantially prevail with respect to the amount in controversy or the most significant issue or set of issues presented sec_7430 and meet the timing and net_worth requirements of the first sentence of u s c sec d b incorporated by reference in sec_7430 but even if a taxpayer substantially prevails for purposes of sec_7430 the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position_of_the_united_states was substantially justified sec_7430 rule e a position is substantially justified if it is ‘justified in substance or in the main’--that is justified to a degree that could satisfy a reasonable person or has a ‘reasonable basis both in law and fact’ 487_us_552 nicholson v commissioner f 3d pincite6 sec_7430 provides that for purposes of sec_7430 the position_of_the_united_states taken in an administrative_proceeding is the position the irs takes as of the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and petitioner met the timing and net_worth requirements however respondent asserts that petitioner is not a prevailing_party because the irs appeals_office conceded the case and agreed that the trust fund recovery penalty assessment should be abated ie that petitioner did not owe any money to the irs this respondent asserts for purposes of sec_7430 is the first time the united_states took a position in petitioner’s case and inasmuch as respondent agreed with petitioner’s contention the position taken by the united_states was substantially justified the commissioner’s position may be justified even if it is ultimately rejected by the court 102_tc_391 citing 991_f2d_359 7th cir petitioner responds that respondent should be considered to have taken a position adverse to petitioner when on date the irs sent the aforementioned two letters denying petitioner’s abatement request we do not agree with petitioner’s position in fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir this court undertook a thorough review of sec_7430 and its legislative_history we therein noted that congress considered treating the position taken by the irs in the 30-day_letter to be the position taken by the united_states but ultimately declined to do so see also 125_tc_7 in cases where the irs has issued a 30-day_letter but then conceded the case in its appeals_office without issuing a notice of decision we have held that because there had been no issuance of a notice of decision the united_states had not taken a position for purposes of sec_7430 see fla country clubs inc v commissioner 122_tc_73 kwestel v commissioner tcmemo_2007_135 petitioner concedes that the united_states had not taken a position in his case during the period through when petitioner failed to receive any meaningful responses from the irs regarding his refund claims as noted supra p if the irs takes a position adverse to the taxpayer and that position is not substantially justified then costs incurred from the date the irs issues the 30-day_letter may be awarded to the taxpayer respondent issued a notice of decision via the appeals closing letter on date agreeing with petitioner’s position because we look to respondent’s position at the appeals_office level we are constrained to hold that the position_of_the_united_states in this matter is substantially justified petitioner cites tarpoff v united_states no 09-cv-411-drh-pmf u s dist lexis s d ill date and 39_fedclaims_162 the respective situations in the cases upon which petitioner relies are distinguishable from the situation involved in this case in each of the cases cited the irs appeals_office had issued a notice of decision taking a position adverse to that of the taxpayer at first blush it would appear that our holding might be inconsistent with that of the district_court which had awarded petitioner litigation costs purciello v united_states no 11-cv-4181 dmc mf wl d n j date order granting motion for attorney’s fees but it is not in the situation involved in the district_court the irs appeals_office denied petitioner’s request for a refund on the basis that petitioner’s refund claim was untimely a position the district_court found not to be substantially justified see supra note in the situation involved in this case the irs appeals_office agreed with petitioner resulting in the irs’ abating the trust fund recovery penalty assessment a position all agree was substantially justified petitioner correctly notes that the irs failed to follow its own policy with respect to assessing a_trust fund recovery penalty ie there is no record of a completed form_4180 letter do or form_2751 being mailed to petitioner the irs lost petitioner’s file and the irs was unresponsive for many years petitioner accuses the irs of attempting to bootstrap itself by its own errors saying because there was no notice_of_deficiency or similar notice given to petitioner the date of its position moves to the latest possible date we are sympathetic to petitioner’s situation but the statute is controlling and our authority is limited courts do not have the power to repeal or amend the enactments of the legislature even though they may disagree with the result metzger trust v commissioner 76_tc_42 aff’d 693_f2d_459 5th cir in concluding we note that petitioner’s situation is similar to that of the taxpayer in kwestel v commissioner tcmemo_2007_135 in kwestel we pointed out that under the narrow statutory language of sec_7430 as well as the commissioner’s interpretive regulations taxpayers who do a good job at the administrative level of resolving issues and getting respondent to realize the error of his ways are precluded from recovering administrative costs incurred in achieving those favorable results to the contrary taxpayers who do not do as good a job at the administrative level and who receive adverse appeals_office notices of decision or notices of deficiency but who later convince respondent to concede issues or who substantially prevail in litigation on the issues are able to seek a recovery_of administrative costs in effect taxpayers who do a better job at the administrative level of resolving issues raised by respondent on audit are prejudiced in their ability to recover administrative costs under sec_7430 on the basis of the aforesaid we deem it unnecessary to address the other arguments raised by counsel in their respective briefs decision will be entered for respondent
